Citation Nr: 0316315	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  00-09 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than March 23, 
1999, for the award of a 100 percent rating for conversion 
reaction.

2.  Entitlement to an increased rating for traumatic 
arthritis of the lumbar spine, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased (compensable) evaluation for 
traumatic arthritis of the cervical spine.


REPRESENTATION

Appellant represented by:	Daniel Krasnegor, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from November 1944 to May 
1946.

This case first came before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 1999 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), wherein a 100 percent rating was 
awarded for service-connected conversion reaction, effective 
as of March 23, 1999.  The veteran thereafter sought 
assignment of an effective date for this award prior to March 
23, 1999.  The Board, in a decision dated in April 2001, in 
pertinent part denied his request for an earlier effective 
date, a determination that was vacated by the United States 
Court of Appeals for Veterans Claims (Court) by means of a 
Memorandum Decision issued in September 2002.  The Court 
remanded the case to the Board with directions to undertake 
additional development.  


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law, whereby the obligations of 
VA with respect to the duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim were redefined.  
The VCAA established an enhanced duty to notify the claimant 
as to the information and evidence necessary for claim 
substantiation.  In the instant case, the veteran has not 
been furnished with any information as to VA's enhanced 
obligations under the VCAA, and in particular as to VA's 
obligations as defined by the Court in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This matter should be 
addressed prior to any further appellate review of this case 
by the Board.  

With regard to the veteran's claims for increased ratings for 
traumatic arthritis of the lumbar and cervical spines, the 
Board notes that the veteran indicated timely disagreement 
with the RO's failure in December 1991 to award increased 


compensation for these disabilities.  A review of the record 
does not reveal that any further action, and in particular 
the issuance of a Statement of the Case (SOC) on these 
matters, was thereafter undertaken.  In circumstances in 
which a Notice of Disagreement has been received, but an SOC 
has not been issued, the Court has held that the proper 
remedy is a remand by the Board so as to allow issuance of an 
SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  While the 
veteran was thereafter, in August 1993, awarded a 20 percent 
rating by the RO for his lumbar spine arthritis, such action 
does not constitute a full grant of benefits sought, and does 
not satisfy his claim for an increased rating for that 
disorder.  See AB v. Brown, 6 Vet. App. 35 (1993).

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

2.  Thereafter, the RO should review the 
veteran's claim for the award of an 
effective date earlier than March 23, 
1999, for the assignment of a 100 percent 
rating for conversion reaction, and 
determine whether an earlier 


effective date can now be granted.  In 
its review, the RO should also consider 
whether a rating greater than the 30 
percent rating than had been in effect 
prior to that date, but less than the 100 
percent assigned as of March 23, 1999, 
can be awarded prior to that date.

3.  The RO should also thereafter review 
the veteran's claims for an increased 
rating for traumatic arthritis of the 
lumbar spine, and for a compensable 
evaluation for traumatic arthritis of the 
cervical spine, and determine whether 
increased or compensable evaluations can 
now be awarded.  If the decision remains 
in any manner adverse to the veteran, the 
RO is to issue an SOC with regard to 
these matters.  The veteran is thereafter 
to be accorded the appropriate period of 
time within which to submit a Substantive 
Appeal. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to address due process concerns.  
No inference as to the ultimate disposition of these claims 
should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




